         Case 6:16-cr-10039-JTM Document 45 Filed 09/24/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 16-10039-JTM

TIMOTHY POPE,
           Defendant.


                            MEMORANDUM AND ORDER


      Defendant Timothy Pope has filed a motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), based on his physcial condition and the risk presented by

the COVID-19 virus. The statute provides that the court may reduce a criminal sentence

if there are extraordinary and compelling reasons which warrant such a reduction, and

if the reduction would be consistent with the sentencing factors set forth in 18 U.S.C. §

3553(a). Pope was convicted in 2017 of one count of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1), and was sentenced to 60 months

imprisonment. (Dkt. 35).

      Pope is a former smoker, had his appendix removed in June, and is obese. The

medical records submitted to the court indicate Pope has a body mass index (BMI) of

37, which is considered severely obese. The government opposes a release, noting in

that Department of Justice guidelines identifying various virus risk factors include

obese persons with a BMI of 40 or more. (Dkt. 42, at 11-12 n. 8). However, the

government also acknowledges that “[i]f an inmate has a chronic medical condition that
         Case 6:16-cr-10039-JTM Document 45 Filed 09/24/20 Page 2 of 4




has been identified by the CDC as elevating the inmate’s risk of becoming seriously ill

from COVID-19, that condition may satisfy the standard of ‘extraordinary and

compelling reasons.’” (Id. at 11). At the present time,1 the CDC reports that an increased

risk of severe illness exists for persons with a BMI of “30 or higher.” The court

concludes the defendant does face some heightened risk of serious injury if he contracts

the COVID-19 virus.

       The primary focus of the government’s Response is on the relevant Section

3553(a) sentencing factors, especially the seriousness of the offense. The Factual Basis

for the guilty plea establishes that Pope had received a 2013 felony conviction for

possession of methamphetamine in Sedgwick County District Court, and sentenced to

56 months imprisonment.

       After this serving state term, Pope was observed driving a vehicle with an

improper tag displayed. When a Wichita Police Officer tried to stop the vehicle, Pope

led the officer on a chase for several miles. A female passeger reported that Pope did

not want to stop the car, and during the chase placed a green back pack beneath her feet

on the passenger floorboard. When the vehicle was finally stopped, police officers

found a two bags of methamphetamine and some marijuana. Inside the green back

pack, they found a loaded Glock 21, .45 caliber handgun. (Dkt. 29, at 1-2).



1 The government cites a version of the CDC website updated on August 10, 2020. The most current
information    (updated    September     11,  2020,     accessed  today)     is   available   at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
                                               2
         Case 6:16-cr-10039-JTM Document 45 Filed 09/24/20 Page 3 of 4




       This court has concluded that compassionate release based on COVID-19 related

concerns should be denied where the resulting sentence would materially depart from

an appropriate § 3553(a) sentence, and this conclusion applies especially where the

underlying offenses involve actual violence, or the inherent violence associated with

felony firearms offenses. See United States v. Antoine Beasley, 2020 WL 5077383, *1-2 (D.

Kan. Aug. 27, 2020); United States v. Gerald Beasley, No. 13-10112-01, Dkt. 765 (D. Kan.

Sept. 23, 2020) (citing cases).

       The defendant has less than a year to serve on this term of imprisonment.

However, the defendant, 40 years old at the time of his conviction, remains a younger

individual. The five years sentence he received in 2017 was the mandatory sentence

prescribed by Congress for the carrying of a firearm. That Pope enganged in the same

narcotics offenses so shortly after his release from state custody, his attempt to evade

the police, and his extensive criminal background which includes similar conduct (Dkt.

33, at 12-17) gives little reason to believe that a release now would be consistent with

public safety, and every reason to conclude that such a result would fail to reflect the

seriousness of his offense, the need to provide just punishment, and to promote respect

for the law.

       IT IS ACCORDINGLY ORDERED this day of September, 2020, that the

defendant’s Motion for Compassionate Release (Dkt. 40) is hereby denied.




                                         J. Thomas Marten

                                           3
Case 6:16-cr-10039-JTM Document 45 Filed 09/24/20 Page 4 of 4




                           J. Thomas Marten, Judge




                              4
